Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to communications filed on 06/22/2022.
Claims 1-20 were previously cancelled. Claims 21, 27, 29, 35 and 37 have been amended. Claims 39 and 40 are cancelled. Claims 41 and 42 have been added. Therefore, Claims 21-38 and 41-42 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments

Applicant’s arguments have been considered.
In the remarks Applicant argues, “…they integrate the abstract idea into a practical application that imposes a meaningful limitation on the claims in accordance with the revised guidance.” (pg. 11)
	Examiner respectfully disagrees. The claims encompass Mental Processes related to observation and evaluation (e.g. comparing data) but for the recitation of generic computer components (e.g. a processor). For example, matching customer to criteria involves comparing data which can be performed in the human mind or using a pen and paper. Accordingly, the claim recites an abstract idea of Mental Processes.  Note, the claims also encompass Certain Methods of Organizing Human Activity relating to marketing or sales activity behaviors (e.g. lead generation).
The judicial exception is not integrated into a practical application. The claims  recite the additional elements of one or more computer readable storage devices, a plurality of computer-executable instructions, one or more hardware computer processors, a non-transitory computer storage medium, a vendor criteria database and a web page. These are generic computer components recited at a high level of generality as performing generic computer functions. For instance, the steps related to matching user criteria is data analysis (e.g. comparing data) and the step of updating a web page  with vendor info (e.g. data gathering/extra-solution activity) is a result of the analysis and is merely displaying data. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.


Applicant argues, “Applicant submits that at least the aspects of Claim 21 described above, among other details as claimed, relate to a specific computer-implemented implementation that is not analogous to steps performed in the human mind or related to organizing human activity.” (pg. 11)
	Examiner respectfully disagrees. Based on the October 2019 Update: SME, “Claims can recite a mental process even if they are claimed as being performed on a computer,” (pg.8). Here, generic computer components (e.g. a processor) are performing generic computer functions such as receiving, analyzing, transmitting and displaying data. Transmitting a specific set of data to maintain security does not change the core functionality of transmitting data. Further, a human could reasonably receive a subset of data without including identifiable information and performing an analysis (e.g. comparing data). The generic computer components are merely automating the limitations. 
Sf
Applicant recites, “ As an example, with respect to Claim 21, applicant submits that various claim limitations in at least Claim 21 amount to significantly more than the alleged abstract ideas in the Office Action. For example, applicant submits that multiple claim elements, especially in combination, are individually or collectively a "specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present," as examiners are instructed to consider at Step 2B in the revised guidance.” (pgs.12-13)
	Examiner respectfully disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the system (e.g. computer readable storage device, a processor) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of receiving a first set of user characteristics, transmitting a portion of the user characteristics, receiving an indication of whether the user is an existing customer and transmitting identifiable user info are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (see Spec ¶0029, general purpose computer) is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.

Applicant’s arguments, see Remarks pgs. 14-15, filed 06/22/2022, with respect to 35 U.S.C 103(a) (Gailey) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites, “in response to receiving an indication of selection of the vendor, transmit personally identifying user information associated with the user to the vendor,” at lines 30-32. Is the vendor making selection or is the user making the selection of the vendor and then personally identifiable information is sent to the vendor? It is unclear as to what entity is making the selection as there is no step indicating a selection has been made by either a vendor or user. For purposes of Examination, Examiner interprets this as selection by the user. Claims 29 and 37 are rejected based on the same rationale. Claims 22-28, 30-36 and 38, 41 and 42. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 and 41-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
if the user is an existing customer of the vendor: based on a first comparison indicating a match to an existing customer, [update a web page to include the vendor], wherein the first comparison is based at least in part on the existing customer criteria and the first set of user characteristics; or  
if the user is not an existing customer of the vendors: based on a second comparison indicating a match to a potential customer, [update a web page to include the vendor], wherein the second comparison is based at least in part on the potential customer criteria and the first set of user characteristics; and 
The limitations under the broadest reasonable interpretation covers Mental Processes related to observation and evaluation (e.g. comparing data) but for the recitation of generic computer components (e.g. a processor). For example, matching customer to criteria involves comparing data which can be performed in the human mind or using a pen and paper. Accordingly, the claim recites an abstract idea of Mental Processes. 
	
Independent Claims 29 and 37 substantially recite the subject matter of Claim 21 and encompasses the same abstract concept. The dependent claims encompass the same abstract idea. For instance, Claim 22 is directed to receiving user characteristics, Claim 23 is directed to a third party server, Claims 24-25 are directed to determining close matches, Claim 26 is directed to leads of interest, Claim 27 is directed to user characteristics and Claim 28 is directed to vendor bounties. Claims 30-36 and 38 substantially recite the subject matter of Claims 22-28 and encompass the same abstract idea. The dependent claims further limit the abstract idea.
The judicial exception is not integrated into a practical application. Claim 21 recites the additional elements of one or more computer readable storage devices, a plurality of computer-executable instructions, one or more hardware computer processors and a web page. Claim 29 recites the additional elements of a vendor criteria database and a web page. Claim 37 recites the additional elements of a non-transitory computer storage having stored a computer program, a computer system and a web page. These are generic computer components recited at a high level of generality as performing generic computer functions.
For instance, the steps of vendor criteria specify criteria illustrates  data storage (extra-solution activity). The steps of receiving a first set of user characteristics, transmitting a portion of the user characteristics, receiving an indication of whether the user is an existing customer and transmitting identifiable user info is sending and receiving data, which is considered extra-solution activity. Further, the content of data being transmitted does not change the core functionality of sending/receiving data. The steps related to matching user criteria is data analysis (e.g. comparing data) and the step of updating a web page  with vendor info (e.g. data gathering) is a result of the analysis and is merely displaying data.
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the system (e.g. computer readable storage device, a processor) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of receiving a first set of user characteristics, transmitting a portion of the user characteristics, receiving an indication of whether the user is an existing customer and transmitting identifiable user info are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (see Spec ¶0029, general purpose computer) is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amount to significantly more than the abstract idea itself. Therefore, Claims 21-38 and 41-42 claim are not patent eligible.  



Conclusion
The prior art made of record and not relied upon is considered relevant but not applied: 
Singhal (US 6938022) discloses a means to store non-identifying data of the  including information or data about a customer that if used independently is not sufficient to identify the customer to a third party.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683